President.
Unless the signing and sealing of this indenture, by John Criss, and the recital, in the commencement of it, “ that Jacob Criss, son of John Criss, by and with the consent of the said John Criss, bound himself apprentice” to the plaintiff, make John Criss a co-covenanter with Jacob Criss, the evidence is not sufficient to support the action. This covenant must he expounded according to the intent of the parties; so far as respects John Criss, he has fully stated his intent to be an expression of his consent, that his son, then a minor, should bind himself an apprentice: this consent is given under his hand and seal. It is a consent by deed, without which all the covenants by his son entered into, would have been void. If it is any more than this, it must be by implication of law that he is bound, and not by his express agreement. — There is not, in this case, the same reason for holding the father responsible for the son, that there was in the case of Mead vs. Billings, 10th Johns. 99; for, in that, the conclusion of the indenture “ for the true performance of all and singular *342^ie covenants and agreements aforesaid, the said parties kind themselves each nnto the other,” was considered ag making the father a party with the son in all the covenant. The conclusion here is, “In witness whereof, parties to this indenture have hereunto set their hands and seals;” so that, the case of Mead vs. Billings, can have but little weight in the decision of this cause. We have seen, that here is no express covenant on the part of John Criss, that his son should serve as an apprentice; and to make a covenant in law, there must be words of express or implied agreement. Signing and sealing, does not, of itself, make a covenant; it is but evidence of the consent of the party to be bound by whatever stipulation he may have made in the body of the deed: it evidences here, the consent of the father to the act of the son, and nothing more. The case of Ackley vs. Hoskins, 14 Johns. 374, and the case of Blunt vs. Melcher, 2d Mass. Rep. 288, are similar to the case before us. In those cases an indenture like this, received the construction we give to this. It seems plain, indeed, that no other construction can be put upon the deed, unless we wrest it to an intent totally different from the one meant by the parties. Judgment for the defendant for costs.